DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1 – 9, in the reply filed on August 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1 – 3 and 7 are objected to because of the following informalities: 
for consistency, Claims 1 – 3 should be amended to recite fluororesin powder in each instance; and
it is suggested Claim 7 be amended to recite “The process of claim 1, wherein the foam composition is formed to have a cell size of 23 microns.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
Claim 1 sets forth (B) mixing “the” with a polyolefin blend and does not specify what is specifically mixed with the polyolefin blend.  For the purposes of further examination, Claim 1 will be interpreted as setting forth mixing the masterbatch with a polyolefin blend.  
It is unclear to what composition “the composition” refers to in Claim 4.  For the purposes of further examination, “the composition” in Claim 4 will be interpreted as referring to the foam 
There is a lack of antecedent basis for the fluororesin particles and fluororesin agglomerates recited in Claim 5.  For the purposes of further examination, Claim 1 will be interpreted as setting forth a fluororesin powder comprising fluororesin particles or fluororesin agglomerates, thus providing antecedent basis for this limitation in Claim 5.
It is unclear to what composition “the composition” refers to in Claim 6.  For the purposes of further examination, “the composition” in Claim 6 will be interpreted as referring to the foam composition.
There is a lack of antecedent basis for “(B) reducing” in Claim 8.  In Claim 1, (B) corresponds to a step of mixing.  For the purposes of further examination, Claim 8 will be interpreted as setting forth the process of Claim 1 further comprises the claimed step of reducing.
There is a lack of antecedent for the batch mixing set forth in Claim 9. For the purposes of further examination, Claim 9 will be interpreted as depending upon Claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
Claims 1 – 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 - 8 of U.S. Patent No. 10,550,249.  It is clear that all the elements of instant Claims 1 - 9 are to be found in Claims 1- 8 of U.S. Patent No. 10,550,249, as instant Claims 1 - 9 fully encompass Claims 1- 8 of U.S. Patent No. 10,550,249.  The difference between instant Claims 1 - 9 and Claims 1- 8 of U.S. Patent No. 10,550,249 lies in the fact that the patent claim includes many more elements, e.g. the size of agglomerates in the fluororesin powder and an additional step of reducing the size of these agglomerates in the masterbatch, and is thus much more specific.  Thus, the invention of Claims 1- 8 of U.S. Patent No. 10,550,249 is in effect a "species" of the "generic" invention of instant Claims 1 - 9.  It has been held that the generic invention is "anticipated" by the "species".  See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since instant Claims 1 - 9 are anticipated by Claims 1- 8 of U.S. Patent No. 10,550,249, they are not patentably distinct from these claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/MELISSA A RIOJA/Primary Examiner, Art Unit 1768